DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments, remarks filed on 03/07/2022.
Claims 1-12 and 14-21 are pending. 
Claims 1 and 11 are independent. 


Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant argues that Richards et al. (US 2015/0229248) does not teach or suggest calculating a non-ideal shape and angular position for each of the plurality of asymmetrical permanent rotor magnets based on timing information of the magnetic sensor output.  Examiner respectfully disagrees.  Applicant argues that Examiner has unreasonable interpretation.  The claim language reads calculating.  Richards discloses a sensor that measures the rotor magnets in paragraph 72.  Measuring or sensing is a form of calculating.  The sensor measures “markings or shapes” and in paragraph 22 of Richards also discloses that “rotor magnets are made of materials with strong permanent magnet properties and shaped in ways…which are design features”.  The readings/measurements from the sensor uses timekeeping logic and makes assumptions about the position and responds to the markings and shapes.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-11 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 2004/0164733) in view of Richards et al. (US 2015/0229248).

Re claim 1, Fukaya teaches (Figures 1-10) a method for compensating for a plurality of non-ideal asymmetrically shaped permanent rotor magnets (3) and their non-ideal placement on a rotor (11a) of a brushless DC motor (11e) with an integrated circuit coupled to the motor (6), the method comprising:
at a motor controller (6, para 111), calculating a position, speed, and acceleration of the rotor based on an output of a magnetic sensor (5) indicating a polarity of the magnetic field from the plurality of asymmetrical permanent rotor magnets (Fig. 1b; 3, 3a, 3b) at the magnetic sensor (para 75, 78 and 123);
but fails to explicitly teach a motor controller, calculating a speed and acceleration of the rotor based on an output of a magnetic sensor; calculating a non-ideal shape and angular position for each of the plurality of asymmetrical permanent rotor magnets based on timing information of the magnetic sensor output, the calculated speed of the rotor, and the calculated acceleration of the rotor; and
generating a synthesized commutation signal for controlling commutation of current of a plurality of stator coils, the synthesized commutation signal correcting for the calculated non-ideal shape and non-ideal angular positions of the plurality of asymmetrical permanent rotor magnets on the rotor.
Richards teaches (Figures 1-4) a motor controller (80, para 70), calculating a speed (para 70) and acceleration (para 70; “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”) of the rotor (4) based on an output of a magnetic sensor (para 72; Hall sensors can be utilized); calculating a non-ideal shape (para 72; non-ideal is interpreted as the readings from the sensor that uses the timekeeping logic and makes assumptions about the position) and angular position (para 71-72; position is calculated based on signals form the hall sensor or through back-emf signals) for each of the plurality of asymmetrical permanent rotor magnets (41-44) based on timing information of the magnetic sensor output (para 72 and 74), the calculated speed of the rotor (para 72), and the calculated acceleration of the rotor (para 70 and 72;  “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”); and
generating a synthesized commutation signal (110) for controlling commutation of current of a plurality of stator coils (para 75; discloses commutation pattern is determined and provided to the IGBT module 114), the synthesized commutation signal correcting for the calculated non-ideal shape and non-ideal angular positions of the plurality of asymmetrical permanent rotor magnets on the rotor (para 74; the commutation pattern responds and corrects the motor position).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Fukaya with that taught by Richards to provide higher quality control of the motor (see Richards; para 40).

Re claim 4, Fukaya in view of Richards teaches teaches the method of claim 1, further comprising:
comparing ideal relative angular positions between a plurality of asymmetrical permanent rotor magnets for an ideal (ideal is being interpreted as the true, optimal commutation timing preferred and injected; para 72) rotor to calculated non-ideal (non-ideal is interpreted as the readings from the sensor that uses the timekeeping logic and makes assumptions about the position) relative angular positions (para 71-72; position is calculated based on signals form the hall sensor or through back-emf signals) between the plurality of asymmetrical permanent rotor magnets on the rotor of a motor being controlled to determine an angular difference (see Richards;  para 72), and converting the angular difference into timing information (see Richards; 114) based on the calculated speed of the rotor (see Richards; para 74)and the calculated acceleration of the rotor (see Richards;  para 70 and 72; “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”).

Re claim 8, Fukaya in view of Richards teaches the method of claim 1, further comprising:
controlling commutation of the current of the plurality of stator coils using information from the magnetic sensor directly under a first set of conditions (see Richards; para 74) and controlling commutation of the current of the rotor using the synthesized commutation signal under a second set of conditions (see Richards; para 74).

Re claim 9, Fukaya in view of Richards teaches the method of claim 8, wherein the second set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Re claim 10, Fukaya in view of Richards teaches the method of claim 8, wherein the first set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are not within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 2004/0164733) in view of Richards et al. (US 2015/0229248) as applied to claim 1 above, and further in view of Wasson et al. (US 2007/0159124).

Re claim 21, Fukaya in view of Richards teaches the method of claim 1, but fails to explicitly teach wherein the rotor is included in a single-phase motor winding configuration.
Wasson teaches (Figure 1) wherein the rotor is included in a single-phase motor winding configuration (para 17).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the system of Fukaya with the system of Richards further with the system of Wasson to provide a more efficient motor during performance (see Wasson; para 3).


Allowable Subject Matter
Claims 11-12 and 14-20 allowed.
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846